DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 01/08/2021.
Claim(s) 1-10 is/are currently presenting for examination.
Claim(s) 1 and 6 is/are independent claim(s).
Claim(s) 1-2, 5-7, and 10 is/are rejected.
Claim(s) 3-4, and 8-9 is/are objected to.
This action has been made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170215022_A1_Chang in view of US_20130311643_A1_Kulkarni.
Regarding claim 1, Chang discloses a method of network data transmission, to be implemented by a computer device, the computer device executing a packet management program and a plurality of application programs (Chang figures 1-2, and paragraph 21, the operations executed by the processing circuitry is analogous to the claimed packet management program), the computer device being electrically connected to a communication device that is in connection with a communication network (Chang figure 1, and paragraphs 17, 27. It is well-known in the art that the wireless communication device will need to connect to an access node in order to communicate with the communication network), the method comprising: A) (Chang figure 2, steps S210-S230, foreground throughput); B) defining every data packet that is to be generated by the others of the application programs as belonging to a controlled data packet (Chang figure 2, steps S210-S230, background throughput); and C) determining which one of the direct data packet and the controlled data packet a data packet that is generated by one of the application programs and that is received via the packet management program belongs to (Chang figure 2, steps S210-S230, and paragraph 27, foreground throughput and background throughput); and D) when it is determined that the data packet belongs to the direct data packet, transmitting the data packet to the communication device for further transmission via the communication network (Chang figure 2, S240-s250, and S270, the data transmission induced by the foreground application program will have higher priority than the data transmission induced by the background application program), and delaying transmission of another data packet which is determined as belonging to the controlled data packet (Chang figure 2, step S250, and paragraph 30, by limiting the data transmission induced by the background application program, the latency for the data transmission induced by the background application program will be increased), but does not explicitly discloses the controlled data packet is received later than the data packet that is determined as belonging to the direct data packet in step C). 
Kulkarni discloses the controlled data packet is received later than the data packet that is determined as belonging to the direct data packet in step C) (Kulkarni figure 3, and paragraph 39, “If the foreground flow RTT* exceeds the RTT threshold at 304, a latency reduction response may be implemented. The RTT threshold may be a fixed round trip time, or it may be a RTT gradient over a configurable interval. For example, a latency reduction response may be activated if the round-trip time of a map-reduce flow is rising with a positive slope gradient above the threshold. In the example embodiment illustrated in FIG. 3, the latency reduction response includes initiating a delay period at 306 and diverting the background flows to a buffer…”. That means, the background flows received after the foreground flow will be stored in the time buffer if the foreground flow RTT* exceeds the RTT threshold).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kulkarni’s diverting the background flows to a buffer if the foreground flow RTT* exceeds the RTT threshold in Chang’s system to improve latency and burst tolerance of foreground application traffic and give a smooth and satisfactory user experience (Kulkarni paragraphs 2, 42). This method for improving the system of Chang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kulkarni. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chang and Kulkarni to obtain the invention as specified in claim 1.

Regarding claim 5, Chang and Kulkarni disclose the method as claimed in claim 1, wherein the specific one of the application programs corresponds to one of the Chang figure 2, foreground application program). 

Regarding claim 6, Chang and Kulkarni disclose the limitations as set forth in claim 1, and Chang also discloses the traffic control method is executing on both transmitting and receiving data over the telecommunication (Change figure 2 and paragraph 32).
Regarding claim 10, Chang and Kulkarni disclose the limitations as set forth in claim 5.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170215022_A1_Chang in view of US_20130311643_A1_Kulkarni and US_20140301373_A1_Cili.
Regarding claim 2, Chang and Kulkarni disclose the method as claimed in claim 1, wherein step D) includes: when it is determined in step C) that the data packet belongs to the direct data packet, assigning a first logical value to a delay flag, maintaining the delay flag at the first logical value for a predetermined duration, and refraining from transmitting the another data packet that is determined as belonging to the controlled data packet during a period when the logical value of the delay flag is maintained at the first logical value (Kulkarni figure 3 and paragraph 39)
Cili discloses when it is determined in step C) that the data packet belongs to the direct data packet, immediately transmitting the data packet to the communication device (Cili figure 3B, steps, 354-364, and paragraph 39, if the application manager determines the data request is from the foreground application, then it tags the data request as a high-priority data request and then forwards the data request to the baseband 304 for handling. Figures 3A, 4B , and page 8 claims 12 and 14, the baseband 304 transmits data request to the base station immediately).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cili’s transmitting data request from the foreground application to the base station immediately in Chang and Kulkarni’s system to improve latency and burst tolerance of foreground application traffic and give a smooth and satisfactory user experience. This method for improving the system of Chang and Kulkarni was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cili. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chang, Kulkarni and Cili to obtain the invention as specified in claim 2.
Regarding claim 7, Chang, Kulkarni and Cili disclose the limitations as set forth in claim 2.

Allowable Subject Matter
Claims 3-4, and 8-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471